[fr1$l
       lJn@W @nfte!                    5tattr     @ourt of         /elerut         @lufms
                                             No. 13-645 C

This Opinion Will Not Be Published in the U.S. Court of Federal Claims Reporter Because              It
                      Does Not Add Significantly to the Body of Law.

                                       (Filed: January 30, 2014)                          FILED
                                                                                      JAN 3 0 20i4
 CLYDE B. WILLIAMS,pTo           se,
                                                                                   U.S, UUUil T oF
                         Plaintiff,                                               FEDERAL CLAIMS



 THE UNITED STATES,

                         Defendant.




                                       OPINION and ORDER


        On September 5,2013, Clyde B. Williams (plaintiff) filed a complaint seeking, inter alia,
damages and other relief associated with his alleged wrongful conviction by a Wisconsin court, as
well as veteran and Social Security benefits. On November 1,2013, defendant moved to dismiss
this complaint under RCFC l2(b)(l) for lack ofjurisdiction. On January 24,2014, plaintiff filed
his response to the motion. Further briefing on the motion, as well as argument thereon, is
deemed unnecessary.

         A complaint must establish that the court   has subject-matter   jurisdiction. See Trusted
Integration, Inc. v. United States,659 F,3d 1159, 1163 (Fed. Cir.2011); Reynolds v. Army &Air
Force Exch. Serv.,846 F.2d 746,748 (Fed. Cir. 1988). This court recognizes that plaintiff is
acting pro se before this court, and thus the court will hold the form of plaintiff s submissions to a
less stringent standard than those drafted by an attomey. See Reed v. United States,23 Cl. Ct.
517,521 (1991) (citing Estellev. Gamble,429U.S.97 (1976)). Neverrheless, apro se litigant's
pleadings must still comply with the same jurisdictional and procedural rules as other litigants.
See Greenhill v. United States,8l Fed. Cl. 786,790 (2008) (citing t1e nke v. (lnited Stares, 60 F.3d
79s,799 (Fed. Cir. 199s)).

        With very limited exceptions, the jurisdictional statutes goveming the United States Court
ofFederal Claims grant authority to the court only to issue judgments for money against the United
States and then, only when they are grounded in a contract, a money-mandating statute, or the
takings clause of the Fifth Amendment. See United States v. Testan, 424 U .5. 392, 397 -98
(1976);28 U.S.C. $ 1491. Plaintiff makes some references in his complaint to the Due Process
Clause of the Fifth Amendment to the U.S. Constitution - but this is not a money-mandating
provision, as would support this court's exercise ofjurisdiction. See LeBlanc v. United States,50
F.3d 1025, 1028 (Fed. Cir. 1995); Carruthv. UnitedStates,62T F.2d 1068, l08l (Ct. Cl. 1980).

        Nor does this court have jurisdiction to consider collateral attacks on plaintiff s criminal
conviction, see Carter v. United States,228 Ct. Cl. 898, 900 ( l98l ), or to handle claims against
state agencies or officials for actions not attributable to the United States, see 28 U.S.C. $
1a9l(a)(l) (limiting the jurisdiction of the United States Court of Federal Claims to claims
"against the United States"); Brown v. United States, 105 F.3d 621, 624 (Fed. Cir. 1997)
(concluding that the court's jurisdiction does not extend to suits against individual officials);
Shewfelt v. United States,104 F.3d 1333, 1337-38 (Fed. Cir. 1997) (holding that the actions of
state officials were not attributable to the United States).

       The court does possess jurisdiction "to renderjudgment upon any claim for damages by
any person unjustly convicted ofan offense against the United States and imprisoned." 28U.S.C.
$ 1495. But, plaintiff was not convicted ofany offense against the United States. Nordoeshe
meet any ofthe other statutory prerequisites for obtaining reliefunder sectionl495. See28
u.s.c. $ 2s13(b).

        Finally, this court lacks jurisdiction over plaintiffs claims for veterans benefits and Social
Security benefits. Review of claims involving such benefits is not permitted under the Tucker
Act, 28 U.S.C. $ 1492, but rather has been assigned by Congress to other tribunals. See Smalls v.
united states,87 Fed, cl. 300, 306 (2009) (discussing veterans benefits); Marcus v. united states,
909 F.2d 1470, 1471(Fed. Cir, 1990) (discussing Social Security benefits).

       Accordingly, this Court lacks jurisdiction over any of the claims raised by    plaintiff.   The
Clerk shall dismiss plaintiff s complaint for lack ofjurisdiction.

       IT IS SO ORDERED.